Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of a cosmetic which reads on claims 1-8 in the reply filed on 3/29/2021 is acknowledged.

Thus, claims 9 and 10 are withdrawn as being drawn to non-elected inventions.

Thus, the election of species is made FINAL.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 8, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106, especially MPEP 2106.07. 
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

The claims are directed to a cosmetic composition for moisturization, anti-inflammatory or atopy alleviation comprising a composite extract, as an active ingredient, the composite extract consisting essentially of an aloe extract, an upland rice, and at least two extracts selected from the group consisting of an Opuntia humifusa extract, an Echinacea purpurea extract, and a glutinous foxtail millet extract, and wherein the composite extract as the active ingredient is included in an amount of 0.001 to 20 wt %, in the cosmetic composition based on the total weight of the cosmetic composition, and the upland rice extract is included in the amount of 10 to 300 parts by weight with respect to 100 parts by weight of the aloe extract which is NOT markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e.,  aloe) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as aloe, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material (aloe). Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 

Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards.

Applicant argues that allegedly the claims are directed to a cosmetic composition for moisturizing, anti-inflammatory, or atopy improvement. Further, claim 1 (according to applicant) includes a complex extract comprising an aloe extract and an upland rice extract as an active ingredient, and the complex extract further comprises at least two extracts selected from the group consisting of a Opuntia humifusa extract, an Echinacea purpurea extract, and a glutinous foxtail millet extract. That is, the composition includes extracts in a combination that (allegedly) do not occur in nature and the combination of . It is noted that “unexpected benefits” have nothing to do with determining 35 USC 101 rejections.

While this is noted, it is also noted that applicant’s only alleged markedly different characteristics are that the composition allegedly has “moisturizing effect”, “anti-inflammatory effect” and “atopic improvement effect” (whatever these terms mean). Moisturizing effect, atopic improvement effect and anti-inflammatory effect are so general and vague and the results that applicant refers to are so small and NOT unexpected since clearly the results are an additive effect since the components in the composition are each individually known to have these claimed effects so adding a bunch of them together is an additive effect and clearly NOT unexpected. 


Applicant next argues that allegedly the composite extract provides unexpected synergetic effects in the combination of extracts as claimed. Referring to the Comparative Examples 1-5 of the extracts alone and their respective effects as compared to Formulas 1-10, it can be seen that synergistic effects increase certain beneficial traits of induvial components when combined in the formulation as claimed according to applicant.

According to applicant, in paragraphs [0112] and [0113] it is shown in Table 6, Examples 5, and 7 to 10, that composite extracts according to the present claims have higher pro-inflammatory cytokine production inhibition rates compared to Comparative Examples 1 to 5 which are the individual extracts. It can also be seen from Examples 5, and 7 to 10 that, although the upland rice extract of Comparative Example 2 or Opuntia humifusa extract of Comparative Example 3 which exhibits a very low or no pro-inflammatory cytokine production inhibition rate as the individual extract, when in a composite extract including the upland rice extract and Opuntia humifusa extract has significantly enhanced efficacy in the pro-inflammatory cytokine production inhibition rate according to applicant. Additionally, at paragraphs [0119] and [0120], referring to Table 7, Examples 5, 7, 9 and 10, the composite extracts according to the present claims have high atopic chemokine production inhibition rates compared to Comparative Examples 1 to 5, 1e., individual extracts, and particularly, the composite extracts of Examples 9 and 10 including aloe, upland rice, Opuntia humifusa fruit, Echinacea purpurea and glutinous foxtail millet extracts have the highest atopic chemokine production inhibition rates according to applicant. There is a synergistic effect and more over the Comparative Examples as Examples 1-10 show that the claimed composition indeed provides markedly different characteristics than any of the components exhibit naturally and/or on their own according to applicant.

While all of this is noted, it is also noted that applicant has only shown one data point that exemplifies the ratio presented in claim 1, namely, “the upland rice extract is 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 4, 5, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10201708470 or WO 2016 017894 in combination with Shibuya et al. (US 2015/0342854), KR 10-2005-0046464 and JP 02011093880.  


Both KR ‘470 and WO teach that upland rice is used in a cosmetic, see entire reference, especially the titles. Shibuya teaches that Aloe vera and Echinacea purpurea can both be used in a cosmetic, see entire reference, especially paragraph 68. KR ‘464 teaches that Opuntia ficus-indica (same as opuntia humifusa) is used in a cosmetic, see abstract. And, JP teaches that foxtail millet is known to be used in a cosmetic, see overview.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible 

Thus, since all of the claimed components are all known individually in the art to be used in a cosmetic, it is therefore obvious to put all of the components together since they were all known at the time the invention as made to be used in a cosmetic.

Note that the ratios in claims 2 and 4 still read on a ratio of 1:1. Thus, to use the components at the parts by weight claimed is obvious.

In both KR ‘470 and WO, it is taught that the extracts can be extracted by using ethanol and to use 30%-70% ethanol is clearly a results effective variable. Thus, for one of ordinary skill in the art to use the claimed amounts of ethanol to water since both ethanol and water are known to be used as the extraction solvents would have been 


Note cosmetics such as gels are clearly contemplated by the references.

Applicant argues unexpected results.

Applicant’s alleged unexpected results are that the composition allegedly has “moisturizing effect”, “anti-inflammatory effect” and “atopic improvement effect” (whatever these terms mean). Moisturizing effect, atopic improvement effect and anti-inflammatory effect on their face are so general and vague and the results that are shown in the tables are so incremental and are NOT unexpected since clearly the results are an additive effect since the components in the composition are each individually known to have these claimed effects so adding a bunch of them together is an additive effect and clearly NOT unexpected. 

While all of this is noted, it is also noted that applicant has only shown one data point that exemplifies the ratio presented in claim 1, namely, “the upland rice extract is included in the amount of 10 to 300 parts by weight with respect to 100 parts by weight of the aloe extract” which does NOT provide support across the claimed range. Further, the allegedly “unexpected” results are NOT commensurate in scope with the claimed 

Applicant argues that allegedly “wherein the composite extract as the active ingredient is included in an amount of 0.001% to 20 wt. % in the cosmetic composition based on the total weight of the cosmetic composition” is not taught by the references. 

This is simply NOT true. First of all, the range of 0.001 to 20 % active ingredient to total composition is extremely broad in and of itself. Second, claim 5 of WO, clearly gives support for “the cosmetic composition according to claim 1, wherein the content of the fleid rice extract is (0.01 parts by weight to 50 parts by weight based on 100 parts by weight of the total cosmetic composition”. On page 5 of KR ‘470, it is clearly stated that 0.01-50 % of the actives are used in the composition. Thus, applicants arguments have no merit. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have 

Thus, the claims can still be interpreted as reading, "comprising". Thus, the claims are not limited in any way by the "consisting essentially of" language.

Applicant also argues that allegedly the references teach using the rice extracts for whitening or brightening purposes but does not teach applicant’s purpose. Applicant is reminded that the claims are drawn to a product and NOT the method of using that product thus the intended use carries no patentable weight.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner




/MICHAEL V MELLER/Primary Examiner, Art Unit 1655